t c summary opinion united_states tax_court michel k petree a k a michel k swanson petitioner v commissioner of internal revenue respondent docket no 26887-13s filed date frank a dipietro kathryn j sedo and james minor specially recognized for petitioner christina l cook for respondent summary opinion pugh judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated section references are to the internal revenue continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner seeks review under sec_6015 of respondent’s determination that she is not entitled to relief from joint_and_several_liability for taxable years and with respect to unpaid tax of dollar_figure and dollar_figure respectively that was reported on the joint form sec_1040 u s individual_income_tax_return filed bearing her name and the name of her former spouse richard swanson the issues for decision are whether petitioner filed joint form sec_1040 for and and is entitled to equitable relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in minnesota at the time her petition was timely filed continued code of as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioner and richard swanson married in during their marriage and in particular in and mr swanson was employed as an attorney and petitioner was not employed outside the home mr swanson had a problem with alcohol during the relevant years causing difficulty in the marriage he attempted suicide in and made repeated threats of suicide to petitioner on several occasions between and mr swanson hoped that his threats would cause petitioner to stay in the marriage but she and mr swanson ultimately divorced in date petitioner and mr swanson sought assistance from a psychologist mr reardon beginning some time before the filing of the form sec_1040 at issue here and she continued to see mr reardon after the divorce before petitioner and mr swanson had ongoing problems with the payment of tax_liabilities because of financial difficulties they experienced petitioner took an increased role in their finances including tracking personal expenses starting in approximately also in petitioner found and hired an accountant and under the advice of the accountant started keeping track of mr swanson’s law practice expenses in addition petitioner was a signatory on mr swanson’s law firm account and at times wrote checks for the law firm throughout and petitioner and mr swanson took a few vacations including vacations to florida and mexico petitioner and mr swanson owned a timeshare in mexico through mr swanson’s law firm throughout their marriage petitioner and mr swanson filed joint form sec_1040 petitioner also became more involved in the preparation and filing of their form sec_1040 in the relevant years because of the financial difficulties the withholding on mr swanson’s income was not sufficient to pay the entire tax_liability as reported on their joint form_1040 for and petitioner and mr swanson owed additional tax at the end of the year petitioner wrote a check for the remaining liability and submitted it with their completed form_1040 petitioner found and hired larry atneoson an accountant to prepare and file form sec_1040 for herself and mr swanson for tax years and and assisted in the preparation of those form sec_1040 the record is unclear as to when before the filing of the return petitioner first spoke with and hired mr atneoson petitioner gave many of the required documents to mr atneoson for both and and he followed up with her by telephone for additional information mr atneoson sometimes dealt with mr swanson as well mr atneoson’s office was across the street from mr swanson’s office and mr atneoson at times would pick up and drop off documents at mr swanson’s office the form_1040 bearing the names of mr swanson and petitioner and prepared by mr atneoson was signed by mr swanson it was filed on or about date and reported an unpaid liability of dollar_figure although petitioner’s name also was signed the signature was not petitioner’s and it is unclear who signed on petitioner’s behalf petitioner did not make any effort to file a separate_return or otherwise object to the filing of the form_1040 the form_1040 bearing the names of petitioner and mr swanson was prepared by mr atneoson and was filed electronically by mr atneoson on or about date the date it was signed electronically it reported an unpaid liability of dollar_figure before filing a return electronically mr atneoson required a client to complete and sign a form_8879 irs e-file signature authorization and he retained the forms for a period in his records he recalled receiving a form_8879 authorizing the electronic_filing of the form_1040 for petitioner and mr swanson but the form_8879 was no longer available because of the age of the records the record thus does not indicate whether mr swanson or petitioner or both authorized the filing petitioner did not make any effort to file a separate_return or otherwise object to the filing of the form_1040 during the course of preparing the form sec_1040 petitioner and mr atneoson spoke about the liabilities for and and about increasing mr swanson’s withholding to avoid having outstanding liabilities for later years petitioner conceded that she has not filed an accurate tax_return for or on date respondent received petitioner’s form_8857 request for innocent spouse relief on date respondent issued to petitioner the final_determination denying her request for relief from joint_and_several_liability on date after the petition was filed in this case petitioner and mr swanson signed an agreement to modify the spousal maintenance order in the divorce decree to include a provision that mr swanson would assume all responsibility for the federal tax_liabilities for tax years and and would cease making spousal maintenance payments to petitioner in return in petitioner was paid dollar_figure in wages from total automotive inc during petitioner received some spousal maintenance payments from mr swanson until the spousal maintenance order was modified but she did not provide evidence of the amount she received petitioner did not provide documentation of her current living_expenses and was sharing some living_expenses with a boyfriend at the time of trial petitioner held title to and had possession of a motorcycle awarded to mr swanson in the divorce decree the motorcycle was purchased in petitioner’s name originally because mr swanson had bad credit and could not obtain financing in his name petitioner was unable to transfer the title to the motorcycle to mr swanson when they divorced because she was unable to assign the financing to him in addition to this motorcycle petitioner’s assets include a chevy tahoe a yamaha vino scooter a harley davidson and a camper i joint federal_income_tax returns for and discussion sec_6061 and sec_1_6013-1 income_tax regs generally require that a joint tax_return be signed by both spouses however if an income_tax return is intended by both spouses as a joint_return absence of the signature of one spouse does not prevent their intention from being realized 56_tc_1 this exception generally is applied when one spouse signs a joint_return usually signing for both spouses and it is shown that the other spouse tacitly consented to the joint_return filing this is commonly referred to as the tacit_consent_rule see eg 35_tc_747 whether a husband and wife intended to file a joint_return therefore is important to our determination of whether the tax_return qualifies as a joint_return 22_tc_893 in evaluating intent the court has considered whether the nonsigning spouse filed a separate_return whether the nonsigning spouse objected to the joint filing and whether the prior filing history indicates an intent to file jointly harrington v commissioner tcmemo_2012_285 at although the taxpayer generally bears the burden of proving that the commissioner’s determinations are not correct 290_us_111 in the case of a spouse who does not sign a purported joint_return the commissioner bears the burden of producing evidence that a joint_return was filed 412_f2d_304 2d cir aff’g in part rev’g in part tcmemo_1967_174 carrick v commissioner tcmemo_1991_502 accordingly although the ultimate burden_of_proof regarding the correctness of respondent’s determination remains with petitioner respondent bears the burden of going forward with evidence from which the court could conclude that petitioner intended to file the and joint returns see esposito v commissioner tcmemo_1991_262 tax ct memo lexis citing douglass v commissioner t c memo at trial petitioner asserted that she did not know that there were outstanding liabilities for tax years and she also asserted that even though it was her original intention to file joint returns when she hired mr atneoson to prepare the tax returns she would not have filed a joint tax_return for either year had she known that there were outstanding liabilities we do not find petitioner’s denials credible nor do we find credible her claim that she would have refused to file the returns jointly had she known throughout their marriage petitioner and mr swanson filed joint returns petitioner wrote the check to pay the outstanding tax_liability for she hired mr atneoson to prepare the and returns and was involved in the preparation of those returns because of the liability owed for petitioner discussed with mr atneoson increasing mr swanson’s withholding to avoid outstanding liabilities for later tax years no evidence in the record indicates that mr swanson intentionally withheld any information from petitioner regarding the and tax_liabilities petitioner was aware that the and joint returns had been filed she did not object to their filing and she did nothing to disavow them after they were filed we find that petitioner and mr swanson intended to file joint returns and that petitioner tacitly consented to the filing of the joint returns for and ii relief under sec_6015 generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 see 114_tc_276 a requesting spouse however may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if relief is not available to a requesting spouse under sec_6015 or c subsection f gives the commissioner discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 petitioner concedes that she does not qualify for relief from joint_and_several_liability under either sec_6015 or c and seeks relief under sec_6015 only petitioner bears the burden of proving that she is entitled to relief under sec_6015 see rule a see also 132_tc_203 the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 porter v commissioner t c pincite the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under f in revproc_2013_ sec_4 2013_43_irb_397 we consult these guidelines when reviewing the commissioner’s denial of relief but we are not bound by them as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances see molinet v commissioner tcmemo_2014_109 sriram v commissioner tcmemo_2012_91 see also 136_tc_432 porter v commissioner t c pincite a threshold conditions the revenue_procedure lists seven threshold conditions all of which a spouse must meet to qualify for relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions none of which applies in this case the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income see revproc_2013_34 sec_4 respondent concedes that petitioner meets all the threshold conditions except condition sec_4 and respondent argues that the motorcycle awarded to mr swanson in the divorce that remained in petitioner’s possession disqualifies petitioner from relief from joint_and_several_liability under those threshold conditions see id sec_4 and we disagree transfer of assets between spouses we cannot conclude on the record before us that petitioner’s retention of the motorcycle was part of a fraudulent scheme between her and mr swanson wiener v commissioner tcmemo_2008_230 wl at holding that even if the taxpayer’s transfer of property could have been characterized as a transfer between spouses it was not a fraudulent transfer because the requesting spouse did not know of the tax_liability and therefore did not intend the transfer as a fraudulent transfer revproc_2013_34 sec_4 the title to the motorcycle always has been in petitioner’s name and she gave a credible reason for not transferring the title to the motorcycle to mr swanson namely her inability to assign the motorcycle financing to him because of his bad credit transfer of disqualified assets nor can we conclude on the record before us that the fact that petitioner still had this motorcycle constituted a transfer of a disqualified_asset under revproc_2013_34 sec_4 sec_6015 defines disqualified_asset as any property or right to property transferred to an individual making the election under this subsection with respect to a joint_return by the other individual filing such joint_return if the principal purpose of the transfer was the avoidance of tax or payment of tax as we stated above petitioner gave a credible reason for not transferring the title to the motorcycle to mr swanson we conclude therefore that the principal purpose of petitioner’s not transferring the title to mr swanson’s motorcycle to his name was not the avoidance of tax or payment of tax for these purposes we assume without deciding that petitioner’s not transferring title and possession of an asset awarded to mr swanson could constitute a transfer therefore the motorcycle is not a disqualified_asset and petitioner meets the fifth threshold condition b streamlined procedure if the threshold conditions are satisfied revproc_2013_34 sec_4 i r b pincite lists the circumstances or conditions under which the commissioner will generally make streamlined determinations granting equitable relief in cases where a liability reported on a joint_return is unpaid the service will make streamlined determinations granting equitable relief in cases in which the requesting spouse establishes that the requesting spouse marital status is no longer married to the nonrequesting spouse as set forth in sec_4 a economic hardship would suffer economic hardship if relief were not granted as set forth in sec_4 b and knowledge or reason to know a sec_6015 cases did not know or have reason to know that the nonrequesting spouse would not or could not pay the underpayment_of_tax reported on the joint income_tax return as set forth in sec_4 c ii the commissioner will grant equitable relief to the extent that the unpaid liability is allocable to the nonrequesting spouse only if all three conditions of revproc_2013_34 sec_4 are satisfied id sec_4 respondent concedes that petitioner satisfies the first of the three conditions to satisfy the knowledge or reason to know condition of revproc_2013_ sec_4 petitioner must establish that it was reasonable for her to believe that mr swanson would pay the amounts shown as due on the joint returns for and at the times when the joint returns were filed petitioner cannot rely on her claimed lack of awareness of the amounts shown as due on these returns to establish that it was reasonable for her to believe that mr swanson would pay these amounts petitioner is charged with constructive knowledge of the amounts shown on the and returns because she tacitly consented to their filing see reilly-casey v commissioner tcmemo_2013_292 holding that even if the taxpayer did not sign the returns the taxpayer tacitly consented to the joint_return filings and is therefore charged with knowledge of the joint returns see also 992_f2d_1256 2d cir holding that taxpayer who signed returns without reading them is nonetheless charged with constructive knowledge of their contents aff’g tcmemo_1992_228 petitioner wrote the check to pay the liability and worked with mr atneoson on the preparation of the and returns and during this time she spoke with mr atneoson about changing mr swanson’s withholding so that no additional tax would be owed for subsequent tax years we have consistently held that the provisions for relief from joint_and_several_liability are designed to protect the innocent not the intentionally ignorant morello v commissioner tcmemo_2004_181 dickey v commissioner tcmemo_1985_478 a requesting spouse’s knowledge of financial difficulties deprives the requesting spouse of a reason to believe that her spouse will pay the tax_liability karam v commissioner tcmemo_2011_230 wl at citing stolkin v commissioner t c memo aff’d 504_fedappx_416 6th cir a reasonable belief that taxes would be paid must incorporate a belief that funds would be available within a reasonably short_period banderas v commissioner tcmemo_2007_129 wl petitioner knew that she needed to take an increased role in the family finances because of the past difficulties and did so beginning in petitioner had full access to the family’s finances and often was in charge of paying bills she paid the tax_liability under these facts we find that it was not reasonable for petitioner to believe that mr swanson would pay the amounts shown as due on the form sec_1040 for and revproc_2013_34 sec_4 a states that if a requesting spouse was abused by the nonrequesting spouse and because of the abuse the requesting spouse was not able to question the payment of the taxes reported as due on the joint_return or challenge the nonrequesting spouse’s assurance regarding payment of the taxes for fear of the nonrequesting spouse’s retaliation then the abuse will result in this factor being satisfied even if the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax_liability petitioner points to several incidences where mr swanson threatened or attempted suicide or harm to himself we do not downplay the difficulties and strain caused by these threats or mr swanson’s problems with alcohol but petitioner has not shown that mr swanson’s actions impaired her access to information about the outstanding liabilities or her ability to challenge the filing of the joint returns by the time these returns were filed petitioner had taken increased responsibility for the family finances and had become more involved with the business finances including writing the check to pay the couple’s outstanding tax_liability for we therefore conclude that petitioner does not satisfy the knowledge or reason to know condition of revproc_2013_34 sec_4 and does not qualify for equitable relief under the streamlined procedure of revproc_2013_34 sec_4 because we hold that petitioner does not satisfy the reason to know condition we do not need to evaluate whether making the payments toward the tax_liability would result in economic hardship for her under revproc_2013_34 sec_4 c revproc_2013_34 sec dollar_figure if the requesting spouse satisfies the threshold conditions of revproc_2013_34 sec_4 but does not qualify for relief under revproc_2013_34 sec_4 the commissioner looks to revproc_2013_34 sec_4 i r b pincite to determine whether the taxpayer should be granted equitable relief revproc_2013_34 sec_4 provides a list of nonexclusive factors that the commissioner may weigh in making his determination relating to relief from joint_and_several_liability including whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse would suffer economic hardship if relief is not granted in underpayment cases whether on the date the joint_return was filed the requesting spouse had knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability at that time whether the nonrequesting spouse has a legal_obligation to pay the tax_liability pursuant to a decree of divorce or other agreement whether the requesting spouse significantly benefited from the item giving rise to the deficiency whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year or years to which the request for relief relates and whether the requesting spouse was in poor mental or physical health at the time the returns were filed or at the time she requested relief as revproc_2013_34 sec_4 makes clear no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive arobo v commissioner tcmemo_2016_66 at in evaluating a claim for relief no one factor or a majority of factors necessarily determines the outcome wang v commissioner tcmemo_2014_206 at revproc_2013_34 sec_4 the degree of importance of each factor varies depending on the requesting spouse’s facts and circumstances williams v commissioner tcmemo_2015_ at revproc_2013_34 sec_4 if the requesting spouse is no longer married to the non-requesting spouse this factor will weigh in favor of relief revproc_2013_34 sec_4 a petitioner and mr swanson have been divorced since date the first factor weighs in favor of relief if a requesting spouse will suffer economic hardship if relief is not granted then the second factor weighs in the requesting spouse’s favor id sec_4 b i r b pincite generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_136 the facts and circumstances considered in this inquiry include the requesting spouse’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments any extraordinary circumstances such as special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship sec_301_6343-1 proced admin regs in addition the commissioner considers the requesting spouse’s current income including how the requesting spouse’s income compares to federal poverty guidelines and assets in relation to her expenses revproc_2013_34 sec_4 b this factor weighs in favor of equitable relief when the requesting spouse’s income falls below of the federal poverty guidelines unless the requesting spouse has other assets that might be used to make payments toward the tax_liability while still meeting the requesting spouse’s reasonable basic living_expenses id while it is possible that her income is at or below the guidelines between her wages from total automotive inc and the limited spousal maintenance she received for petitioner failed to provide evidence of her share of living_expenses and did not explain why she could not sell some of her assets to pay the liabilities because petitioner has failed to demonstrate that she will suffer economic hardship if relief is not granted the second factor is neutral if the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the income_tax_liability then the third factor weighs against the granting of equitable relief from joint_and_several_liability id sec_4 c ii for the third factor even if the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax due this factor will weigh in favor of relief if the requesting spouse was abused by the nonrequesting spouse or if the nonrequesting spouse maintained control of the household finances by restricting the requesting spouse’s access to financial information and because of the abuse or financial control the requesting spouse was not able to question the payment of the tax reported as due on the return or challenge the nonrequesting spouse’s assurance regarding the payment of the tax revproc_2013_34 sec_4 c ii iv i r b pincite as discussed above we find that petitioner had reason to know of the unpaid liabilities and reason to know that the liabilities would not be paid in addition as discussed above mr swanson’s conduct did not impair her access to information about the family finances or these returns the third factor weighs against relief if the nonrequesting spouse has a legal_obligation to pay the tax_liability then the fourth factor weighs in favor of granting relief id sec_4 d after respondent denied her request for relief from joint_and_several_liability and after she petitioned this court petitioner and mr swanson signed a spousal maintenance modification agreement in which mr swanson agreed to pay the tax_liabilities stemming from the underpayment_of_tax for and because mr swanson has a legal_obligation to pay the tax_liabilities the fourth factor weighs in favor of relief the fifth factor weighs against relief if the requesting spouse significantly benefitted from the unpaid income_tax_liability or understatement id sec_4 e further if the amount of the unpaid tax was small and did not provide a benefit to either spouse the revenue_procedure states that this factor is neutral id however this court has held that this factor weighs in favor of relief if the requesting spouse received little or no benefit hollimon v commissioner tcmemo_2015_157 at petitioner argues that neither spouse received a significant benefit from the underpayments of tax the amounts of unpaid tax including additions to tax total over dollar_figure for the two years petitioner argues that relative to the household_income for and the total of the underpayments was insignificant because it was less than of the household_income over the two years while the total of the unpaid tax_liabilities was small relative to the total household_income and may not have contributed to a lavish lifestyle petitioner and mr swanson took vacations to both mexico and florida and she was aware of their financial difficulties compare doyle v commissioner tcmemo_2003_96 wl at holding that the taxpayer significantly benefited from the unpaid liability where she took two european vacations transferred money to her children and paid normal living_expenses aff’d 94_fedappx_949 3d cir with wiener v commissioner tcmemo_2008_230 holding that the taxpayer did not receive a significant benefit from the unpaid tax_liability where she was not aware of the tax refunds for years and there was no indication that her lifestyle improved after the husband deposited the refunds in his account we conclude that the fifth factor weighs against relief if the requesting spouse is not in compliance with the income_tax laws after being divorced from the nonrequesting spouse then this factor will weigh against relief revproc_2013_34 sec_4 f i because petitioner conceded by stipulation that she has not filed an accurate tax_return for or the sixth factor weighs against relief the seventh factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the return or returns for which the request for relief relates were filed or at the time the requesting spouse requested relief id sec_4 g i r b pincite the service will consider the nature extent and duration of the condition including the ongoing economic impact of the illness id petitioner argues that she is suffering from mental health problems because of emotional and psychological abuse by mr swanson and that this factor should weigh in favor of relief we do not underestimate the difficulties caused by mr swanson’s alcohol abuse and threats of suicide and we accept petitioner’s testimony that she is seeing a psychologist however we found petitioner’s testimony insufficient to support a conclusion that she was in poor mental or physical health at the time the joint form sec_1040 for the years at issue were filed at the time she requested sec_6015 relief or at the time of trial see pullins v commissioner t c pincite wang v commissioner at holding that the mental or physical health factor was neutral despite the taxpayer’s assertion that she was suffering mental health problems due to alleged mental and psychological abuse by the intervenor because the taxpayer failed to provide supporting evidence that she was suffering from any mental or physical health problems and only provided self-serving uncorroborated statements thomassen v commissioner tcmemo_2011_88 wl at holding that even though the taxpayer established that she was psychologically abused by the intervenor sufficiently to make her reluctant to challenge the treatment of items on their joint returns for fear of the abuse she still did not provide sufficient evidence that she was suffering from a significant mental or physical health problem at the time she signed the joint returns aff’d 564_fedappx_885 9th cir banderas v commissioner wl at holding that the poor mental and physical health factor was neutral despite the taxpayer’s general assertions of health problems because the taxpayer did not submit any corroborating medical documentation or any specific contentions regarding how such ailments might have affected her ability to met her federal tax obligations and finding that there were no particular health problems of a nature that would affect the balancing of her claim for relief we therefore find the seventh factor neutral we find the facts that petitioner and mr swanson are divorced and that mr swanson has a legal_obligation to pay the tax_liabilities at issue weigh in favor of relief while the facts that petitioner had reason to know that the tax_liabilities would not be paid that she received some benefit from the unpaid tax_liabilities and that she has not filed accurate returns after her divorce weigh against the granting of relief we find that all other factors are neutral weighing the entire record before us including all of the facts and circumstances presented by petitioner we conclude that petitioner has not established that she qualifies for relief from joint_and_several_liability under sec_6015 the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
